Citation Nr: 0026831	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  98-08 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

1.  Entitlement to an evaluation in excess of 20 percent for 
status post left lung lingulectomy for carcinoid tumor 
secondary to exposure to herbicides, for the period between 
January 20, 1998 and August 10, 1999.

2.  Whether reduction of the rating assigned to service 
connected status post left lung lingulectomy from 10 percent 
to a noncompensable rating, effective August 10, 1999, was 
proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to September 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating determination by the 
Pittsburgh, Pennsylvania, Regional Office (RO) which granted 
service connection for status post left lung lingulectomy for 
carcinoid tumor and assigned a 100 percent rating from 
October 1997 and a 10 percent rating beginning in January 
1998.  This case was remanded in July 1999 for additional 
development and adjudication.  

In an April 2000 rating decision service connection was 
granted for thoracotomy scar, left anterior chest wall as 
part and parcel of the service-connected lung cancer 
residuals and a 20 percent evaluation was assigned, effective 
January 20, 1998.  Inasmuch as the issue of entitlement to a 
higher evaluation for the residuals of the veteran's lung 
cancer was previously fully developed for appellate review, 
this issue is still properly before the Board, despite the 
expansion of the grant of service connection to include the 
thoracotomy scar and the assignment of the 20 percent rating.

In the rating decision of April 2000, the evaluation for 
status post left lung lingulectomy for carcinoid tumor was 
decreased from 10 percent to a noncompensable rating, 
effective August 10, 1999.  As a result of the addition of 
the rating for a thoracotomy scar, the combined rating 
remained at 10 percent. 


FINDINGS OF FACT

1.  In January 1998, the veteran's lung cancer residuals were 
manifested by pulmonary function test results of FEV-1 at 73 
percent and FEV-1/FVC at 84 percent.  In August 1999, 
pulmonary function test results were FEV-1 at 104 percent and 
FEV-1/FVC at 80 percent.

2.  The veteran's post-operative thoracotomy scar is 
manifested by a well-healed scar on the left chest, which is 
approximately six centimeters in length, with evidence of 
pain and numbness in the area of the scar.

3.  In a rating decision dated in May 1998, the RO 
established entitlement to a 10 percent evaluation for the 
period beginning on January 20, 1998, for the veteran's 
status post left lingulectomy, and, thereafter, the RO, in a 
rating action of April 2000, reduced the evaluation for left 
lung lingulectomy from 10 percent to noncompensable, 
effective August 10, 1999, without compliance with the 
requirements set forth in 38 C.F.R. §§ 3.103(b)(2), 3.105(e).


CONCLUSIONS OF LAW

1.  Prior to August 10, 1999, the criteria for an evaluation 
in excess of 20 percent, for status post left lung 
lingulectomy for carcinoid tumor have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.97, 4.118, 
Codes 6819-6844, 7804 (1999).

2.  The 10 percent rating previously in effect for status 
post left lung lingulectomy for carcinoid tumor residuals was 
not properly reduced, and the criteria for restoration of a 
combined rating of 20 percent (to include the left lung 
lingulectomy and thoracotomy scar), effective August 10, 
1999, are met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991); 
38 C.F.R. §§ 3.105(e), 4.97, 4.118, Codes 6819-6844, 7804 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In July 1997 during a comprehensive medical examination, a 
routine chest X-ray disclosed two large "coin" lesions in 
the left lung field, which appeared malignant. A carcinoid 
tumor was subsequently removed.  Pulmonary function tests 
(PFT) at that time showed FEV-1 (forced expiratory volume in 
one second) of 104 percent and FEV-1/FVC (the ratio of forced 
expiratory volume in one second to forced vital capacity) of 
80 percent.  On follow-up examination in October 1997 the 
veteran had some postoperative numbness on the left side of 
his chest.  He denied any pain or dyspnea.  Examination 
revealed no lymphadenopathy and the lungs were clear.  He had 
a scar on his left lung from recent excision of the tumor.  

On VA examination in January 1998 the veteran denied any 
preoperative symptoms other than occasional chest pain and 
sore throat.  He received no postoperative radiation therapy 
or chemotherapy and by his report had a postoperative chest 
CT scan that revealed no evidence of other disease.  His 
current complaints were of post thoracotomy pain and 
paresthesia at the site of surgery.  The paresthesia existed 
from the xiphoid to the mid-axillary line overlying the 
incision.  The veteran described the pain as an aching pain, 
which was tolerable and did not inhibit his return to work or 
to daily activities.  He denied dyspnea other than when the 
humidity was high or when walking uphill.  He was able to 
walk three miles daily.  The veteran denied paroxysmal 
nocturnal dyspnea, orthopnea, medications, oxygen therapy or 
cough/hemoptysis, fever, chills, nightsweats, weight loss, 
fatigue, anorexia or other somatic symptoms.  The veteran's 
history was significant for the previous removal of throat 
nodules on two occasions.  Examination revealed no adenopathy 
other than bilateral non-tender submandibular nodes.  The 
lungs were clear to auscultation bilaterally.  There was a 
well-healed thoracotomy incision on the left chest, 
approximately six inches in length and two well-healed 
incisions, secondary to chest tube insertion, inferior to 
this.  PFT showed pre-bronchodilator the veteran's FEV-1 was 
measured at 56 percent and FEV-1/FVC was measured at 79 
percent.  Post-bronchodilator was FEV-1 was measured at 73 
percent and FEV-1/FVC was measured at 84 percent.  There was 
improvement following bronchodilator use.

The veteran was granted service connection for lung cancer in 
May 1998.  The RO rated the disability as status post left 
lung lingulectomy and assigned a 100 percent evaluation from 
October 14, 1997, to January 19, 1998, and a 10 percent 
evaluation beginning on January 20, 1998.  

In May 1999, the veteran, accompanied by his representative, 
presented testimony at a hearing before a Traveling Member of 
the Board.  He testified that he could not walk as far or as 
fast as he used to and that he had difficulty climbing stairs 
and walking uphill.  The veteran also testified that since 
the surgery he had pain at the site of the lung surgery.  He 
testified that his previous PFT results were not an accurate 
reflection of his disorder. 

Progress notes dated from January 1998 to June 1999 include 
several chest X-rays which showed mild fibrotic changes 
within the left lower lung field, most likely a residual from 
the previous surgery.  There was no evidence of active 
pulmonary nodules.  

On VA examination in August 1999 the examiner noted the 
veteran's history of a wedge resection of a benign tumor on 
the left lung.  This was diagnosed as a carcinoid tumor.  The 
examiner noted this type of tumor generally did not 
metastasize or cause significant problems, particularly in 
its location, which apparently was pleural.  Prior to the 
thoracotomy, which was a small incision, pulmonary function 
studies done in July 1997 revealed and FVC of 4.98, which was 
95 percent of predicted, and FEV-1 of 4.0 which was 104 
percent of predicted, and FEV-1 to FVC of 80 percent.  
Studies repeated in January 1998 indicated that his FVC at 
that time was 2.99, which was 58 percent of predicted, an 
FEV-1 of 2.35, which was 56 percent of predicted, and an FEV-
1 to FVC ratio of 79 percent.  At this setting a 
bronchodilator was given, and the studies were repeated.  
This indicated that the FVC had increased to 3.65, the FEV-1 
to 3.06, and the ratio increased to 84 percent.  These values 
indicated a significant response to bronchodilator and that 
some of the reduction in lung function is in fact related to 
obstruction to airflow.  

The veteran gave a history of being in good health except for 
mild gout for which he sought medical attention.  A chest X-
ray revealed a mass in the lower lobe of the left lung, which 
was removed by a wedge resection.  The veteran was told that 
he had lost approximately 10 percent of his lung and that 
this was a benign process with a low likelihood of metastasis 
or recurrence.  He reported that since the surgery he 
continued to experience numbness in the dermatomal 
distribution of the thoracotomy scar.  The numbness was 
persistent virtually all of the time.  Once or twice, he 
developed more significant pain over the lower anterior 
chest, again by his description, in the dermatomal 
distribution of the nerve involved in the thoracotomy scar.  
He stated that there were times when he had awakened in 
morning with pain and once or twice a month will require 
extra-strength Tylenol for relief.  As far as the incision, 
he stated that there was little pain associated with it.  In 
addition, he had no loss of motion of the left arm.  He was 
very active physically in his occupation as an ambulance 
driver, which sometimes required lifting very heavy patients.  
He had back strain but no problems in the upper extremities 
or shoulders.  He reported that he could not exercise at the 
rate and intensity that he had been able to prior to the 
operation.  He stated that soon after his thoracotomy, he 
found it more difficult to do his treadmill work and felt 
somewhat lightheaded and was panting soon after he began his 
exercise program.  Consequently he abandoned his treadmill 
entirely and for the last two years had relied on his daily 
activities in walking in the neighborhood to maintain 
physical shape.  He reported that his breathing capacity had 
diminished and there were some days when it was much worse 
than other days.  The veteran indicated that heat and 
humidity affect him but denied more standard responses to 
triggers such as cold air, cigarette smoke and fumes.  He had 
never been treated with bronchodilator therapy with the 
exception of the pulmonary function studies performed in 
January 1998.  



On examination the veteran's throat was clear and the tongue 
was normal.  The tonsils were slightly enlarged.  The chest 
was clear to auscultation and percussion and the heart was 
within normal limits except for occasional premature 
contractions.  The extremities showed no cyanosis, clubbing 
or edema.  The veteran had full range of motion of the left 
shoulder.  He had a 12-centimeter thoracotomy scar in the 
fifth lateral intercostal space which was well healed.  There 
were two 1-centimeter scars from old chest tubes at the 
eighth intercostal space in the anterior axillary and mid-
axillary lines.  Pulmonary functions performed pre-
bronchodilator and post-bronchodilator were as follows: The 
FVC was 4.11 which was 80 percent of predicted, the FEV-1 was 
3.32 which was 89 percent of predicted and the FEV-1 to FVC 
ratio was 81 percent.  Following bronchodilator, the FVC 
increased to 4.27, which was 4 percent improvement, the FEV-1 
from 3.32 to 3.65, which was to 98 percent of predicted, this 
was a 10 percent improvement.  The FEF 25/75 went from 3.30 
to 4.29, which was a 30 percent increase.  Compared to 
pulmonary function studies performed prior to the 
thoracotomy, his FVC was decreased from 4.98 down to 4.27, 
which was approximately a 15 percent decrease and the FEV-1 
was decreased from 4 down to 3.65, which was less than a 10 
percent decrease.  The results of diffusing capacity done 
prior to his thoracotomy were not available, if it was done.

The diagnoses were status post wedge resection of a benign 
carcinoid tumor of the left lung; small residual thoracotomy 
scar that was relatively insignificant, and actually somewhat 
difficult to see without direct observation; mild post-
thoracotomy syndrome with pain significant enough to take 
analgesics, several times a month and probable obstructive 
airways disease.  The examiner concluded that although the 
veteran's values on pulmonary function studies were all 
within normal limits, the borderline response in the FEV-1 
and the FEF 25/75 to bronchodilator therapy suggested a 
continuing mild obstructive airways disease.  Compared to the 
pulmonary functions done on January 1998, however, the change 
following bronchodilator was not on current examination, 
which was not surprising given the overall improvement in his 
pulmonary function studies in the 18-month interval.  

In response to the Board's specific questions on REMAND, the 
examiner noted the veteran's FEV-1 was 98 percent of 
predicted, the FEV-1 to FVC ratio was 85 percent of predicted 
and the DLCO (diffusion capacity of carbon monoxide) was 99 
percent of predicted.  Testing for maximal oxygen consumption 
was not accomplished and the examiner indicated that given 
the level of lung function by static pulmonary function 
testing it was not in the veteran's best interest to undergo 
a full cardiopulmonary exercise test.  There was no evidence 
of cor pulmonale at the present time.  There were no EKG or 
X-ray reports as part of the examination to determine the 
presence of ventricular hypertrophy, however the examiner did 
not believe these studies were relevant to the veteran's 
condition.  Cardiac catheterization also was not done since 
given the veteran's present level of function and pulmonary 
function results, this would also be superfluous.  There were 
no episodes of acute respiratory failure and the veteran did 
not require oxygen therapy.  


Analysis

I.  Evaluation in excess of 20 percent prior to August 10, 
1999

The veteran's claim for a higher evaluation is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-632 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required in order to comply with 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1 (1999); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Under applicable criteria, a 100 percent is warranted under 
Code 6819 for neoplasms, malignant new growths of any 
specified part of the respiratory system exclusive of skin 
growths.  A rating of 100 percent shall continue beyond the 
cessation of any surgical, x-ray, antineoplastic 
chemotherapy, or other therapeutic procedure.  Six months 
after discontinuance of such treatment, the appropriate 
disability rating shall be determined by mandatory VA 
examination.  In the absence of local recurrences or 
metastasis, the rating will be made based upon residuals.  38 
C.F.R. § 4.97 Code 6819 and Note (1999).

The residuals of malignant neoplasms are rated under 
restrictive lung disease (Codes 6840 to 6845).  Under Code 
6844 10 percent rating is warranted when there is a FEV-1 of 
71 to 80 percent predicted, or FEV-1/FVC of 71 to 80 percent 
or DLCO (SB) 66 to 80 percent predicted.  A 30 percent 
evaluation is contemplated for FEV-1 of 56 to 70 percent 
predicted, FEV-1/FVC of 56 to 70-percent predicted, or; 
DLCO(SB) of 56 to 65-percent predicted.  Assignment of a 60 
percent evaluation is warranted where there is FEV-1 of 40 to 
55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
DLCO(SB) of 40 to 55 percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  For assignment of a 100 percent evaluation, there 
must be a showing of FEV-1 of less than 40 percent of 
predicted value, or; FEV-1/FVC of less than 40 percent, or; 
DLCO(SB) of less than 40-percent predicted, or; maximum 
exercise capacity of less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; right ventricular hypertrophy, or; pulmonary 
hypertension (shown by echo or cardiac catheterization), or; 
episode(s) of acute respiratory failure, or; requirement of 
outpatient oxygen therapy.  See 38 C.F.R. § 4.97 (1999).

According to the applicable criteria, a maximum 10 percent 
evaluation is warranted for scars, which are tender and 
painful upon objective demonstration.  38 C.F.R. § 4.118, 
Code 7804 (1999).  A maximum 10 percent rating is also 
assignable for scars which are poorly nourished and 
ulcerated; however this has not been shown in the present 
case.  38 C.F.R. § 4.118, Code 7803 (1999).  Finally, scars 
may also be rated on limitation of function of the part 
affected.  38 C.F.R. § 4.118, Code 7805 (1999).

In this case, the veteran underwent excision of a carcinoid 
tumor in the left upper lung.  Pathology of the excised 
material confirmed adenocarcinoma.  The veteran was not 
treated with chemotherapy or radiation treatment following 
the 1997 surgery.  He was noted to do well postoperatively, 
but had reported complaints of post thoracotomy pain and 
paresthesia at the site of the surgery.  He also complained 
that his breathing capacity had diminished.  There is no 
evidence of metastases or recurrence of the lung cancer.  
There was no recurrence of the cancer shown on VA examination 
in January 1998.  Since the medical evidence showed no 
recurrence it was determined that the 100 percent evaluation 
would be discontinued as of January 1998.  The RO 
subsequently assigned a 10 percent evaluation under Codes 
6819-6844 and in August 1999 granted a separate 10 percent 
disability evaluation for the thoracotomy scar, under Code 
7804, for a combined evaluation of 20 percent, effective 
August 10, 1999.

The threshold question here is, based upon the evidence of 
record, whether the veteran is entitled to an evaluation in 
excess of 20 percent, from January 20, 1998, 1998, to August 
9, 1999, for residuals of lung cancer, including status post 
left lung lingulectomy and thoracotomy scar.  In assessing 
this rating, it is important to note that the transition from 
the initial 100 percent rating to a lower rating, effective 
on January 20, 1998, was part of the initial rating assigned, 
when the RO granted service connection in May 1998.  For this 
reason, the requirements of  38 C.F.R. § 3.105(e), which must 
be applied prospectively, are not applicable to the rating 
effective on January 20, 1999.

The applicable rating criteria are, for the most part, based 
on pulmonary function testing results and tender and painful 
scars.  For the period from January 20, 1998, to August 9, 
1999, the combined 20 percent evaluation was appropriate.  
All pulmonary function tests conducted prior to the 1999 
readings are consistent with no more than a 10 percent 
evaluation under Code 6844.  In July 1997 the pulmonary 
function tests indicated a FEV-1 of 104 percent and FEV/FVC 
of 80 percent.  In January 1998 there was FEV-1 of 73 percent 
of predicted and FEV-1/FVC of 84 percent.  For the same 
period, the RO appropriately rated the veteran's tender and 
painful thoracotomy scar under Diagnostic Code 7804 and 
assigned the maximum evaluation under that Code, which is 10 
percent.

The most recent VA pulmonary function testing in August 1999 
shows the FEV-1 was recorded as 98 percent, the ratio of FEV-
1 to FVC was 85 percent and DLCO (SB) was 99 percent.  
Therefore, a rating in excess of 10 percent is not warranted 
as there is no evidence that the veteran had an FEV-1 of 71 
to 80 percent of the predicted value or FEV-1/FVC of the 
same.  There was no evidence of DLCO of 66 to 80 percent 
predicted.  In this case, for the period between January 20, 
1998 and August 10, 1999 the pulmonary function tests 
indicate that the veteran was properly rated at 10 percent.

Further, the postoperative thoracotomy scar was not currently 
manifested by symptoms referable to an evaluation in excess 
of the assigned 10 percent.

This determination also takes into account the hearing 
testimony of the veteran, which is considered credible 
insofar as he described his current symptoms and beliefs that 
prior to August 1999 his service-connected disability was 
more disabling than currently rated.  However, the objective 
medical evidence in this case does not provide a basis for 
favorable action on the veteran's claim. 

Therefore, for the time period at issue the 20 percent 
disability rating was sufficient to compensate for such 
impairment.  Thus, the level of disability shown was 
encompassed by the rating assigned and with due consideration 
to the provision of 38 C.F.R. § 4.7, an evaluation in excess 
of 20 percent was not warranted for the veteran's service-
connected lung cancer residuals during that portion of the 
appeal period commencing January 20, 1998.  Since the 20 
percent rating represents the maximum level of disability 
since service, additional staging of the ratings pursuant to 
Fenderson.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).


II.  Restoration

In a May 1998 rating decision, the RO established service 
connection for carcinoid tumor residuals and rated the 
disability as status post left lingulectomy.  The RO assigned 
a 100 percent evaluation pursuant Diagnostic Codes 6819-6844 
5290, effective October 14, 1997.  In the rating decision of 
May 1998, the RO assigned a 10 percent evaluation for the 
status post left lingulectomy, effective January 20, 1998.  
In April 2000, the RO noted that the cancer residuals also 
included a thoracotomy scar, which warranted a separate 10 
percent rating, effective from January 20, 1998.  As a 
result, for the period beginning January 20, 1998, the RO 
increased the combined evaluation for the residuals of lung 
cancer 20 percent.  In 


The rating action of April 2000, the RO also reduced the 
rating for status post left lingulectomy from 10 percent to 0 
percent, for the period beginning on August 10, 1999, which 
resulted in a reduction of the combined rating for lung 
cancer residuals from 20 percent to 10 percent, effective on 
August 10, 1999. 

The issue, therefore, is whether the RO's April 2000 action, 
in which it reduced the evaluation for status post left lung 
lingulectomy from 10 percent to 0 percent was proper. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that when the Board addresses in its 
decision a question that has not yet been addressed by the 
RO, the Board must consider whether the claimant has been 
given adequate notice of the need to submit evidence or 
argument on the question, whether he or she has been given an 
adequate opportunity to actually submit such evidence and 
argument, and whether the SOC provided the claimant fulfills 
the regulatory requirements.  See 38 C.F.R. § 19.29.  Unless 
no prejudice results, the matter must be remanded to the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993); 38 C.F.R. 
§ 19.9.  However, for the reasons discussed below, the Board 
concludes that the reduction was improper.  Because this 
decision results in a restoration of the veteran's 10 percent 
rating for status post left lung lingulectomy, the veteran's 
claim will not be prejudiced by the diminished opportunity to 
present arguments and evidence.

The circumstances under which a disability evaluation may be 
reduced are specifically limited and carefully circumscribed 
by regulations promulgated by the Secretary of the VA.  See 
Dofflemeyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  As 
noted above, in April 2000, the RO reduced the evaluation of 
applicable to the veteran's status post left lung 
lingulectomy.  Despite the simultaneous rating of additional 
lung cancer residuals in the form of a thoracotomy scar, 
which resulted in sustaining a 10 percent level of combined 
disability rating, the fact remains that RO 


reduced the rating for the veteran's status post left lung 
lingulectomy from 10 percent to 0 percent.  In doing so, the 
RO did not comply with the requirements set forth in 38 
C.F.R. §§ 3.103(b)(2) and 38 C.F.R. § 3.105(e) (1995), which 
provide that a pretermination/ reduction notice to the 
veteran and preparation of a rating decision proposing such 
reduction is necessary before a reduction can be effective. 

In addition, 38 C.F.R. § 3.103 provides that, except as 
otherwise provided in paragraph (b)(3) of that section, no 
award of compensation shall be terminated, reduced or 
otherwise adversely affected unless the beneficiary has been 
notified of such adverse action and has been provided a 
period of 60 days in which to submit evidence for the purpose 
of showing that the adverse action should not be taken.  In 
addition, the Board finds that the exceptions set out in 
paragraph (b)(3) of this section are inapplicable to the 
issues on appeal.

Further, 38 C.F.R. § 3.105(e) provides that where the 
reduction in evaluation of a service-connected disability is 
considered warranted and the lower evaluation would result in 
a reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance will be prepared setting forth all material 
facts and reasons.  The beneficiary will be notified at his 
or her latest address of record of the contemplated action 
and furnished detailed reasons therefor, and will be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at their present 
level.  Unless otherwise provided in paragraph (h) of this 
section, if additional evidence is not received within that 
period, a final rating action will be taken and the award 
will be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  See 38 
U.S.C.A. § 5112(b)(6) (West 1991); 38 C.F.R. § 3.105(e) 
(1999).  The Board finds that the exceptions set out in 
paragraph (h) of this section are inapplicable to the issues 
on appeal.  The Court has consistently ruled that VA is not 
free to ignore its own regulations.  See Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).


As the reduction in the evaluation of the veteran's service-
connected status post left lung lingulectomy did not comply 
with the requirements set out in 38 C.F.R. § 3.103(b)(2) and 
38 C.F.R. § 3.105(e), the reduction is void ab initio.  
Accordingly, a 10 percent rating for the status post left 
lung lingulectomy (and consequently a 20 percent combined 
rating for lung cancer residuals), is restored effective 
August 10, 1999.  


ORDER

Entitlement to an evaluation in excess of 20 percent for the 
period between January 20, 1998 and August 10,1999 for status 
post left lung lingulectomy for carcinoid tumor residuals is 
denied.  

As the April 2000 reduction of the rating for the veteran's 
status post left lung lingulectomy was improper, restoration 
of the 10 percent rating for status post left lung 
lingulectomy, effective August 10, 1999, is granted.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

 


